Wade, C. J.
1. Exception was taken to the ruling of the trial judge that this case came under the provisions, of the Federal employer’s liability act, but in the reply brief of counsel for plaintiff in error this exception is expressly abandoned, and it is there agreed that the case be determined undbr the terms of that act. The merits of the exception therefore will not be considered.
' 2. The case being determined under the Federal employer’s liability act, there was no presumption of negligence against the railroad company upon proof of the killing of the plaintiff’s husband. The burden was upon the plaintiff to make out her case by proof of every essential element. This burden.was not carried; for a consideration of the entire evidence adduced, together with all reasonable inferences that might be drawn therefrom, compels the conclusion that the deceased did not come to his death as a result of negligence of the defendant.
3. The trial judge did not err in awarding a nonsuit.

Judgment affirmed.


Jenlcins and Lulce, JJ., concur.